
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 3295
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 35, United States Code, and
		  the Trademark Act of 1946 to provide that the Secretary of Commerce, in
		  consultation with the Director of the United States Patent and Trademark
		  Office, shall appoint administrative patent judges and administrative trademark
		  judges, and for other purposes.
	
	
		1.Appointment of administrative patent judges
			 and administrative trademark judges
			(a)Administrative patent judgesSection 6 of title 35, United States Code,
			 is amended—
				(1)in subsection (a)—
					(A)in the second sentence, by striking
			 Deputy Commissioner and inserting Deputy
			 Director; and
					(B)in the last sentence, by striking
			 Director and inserting Secretary of Commerce, in
			 consultation with the Director; and
					(C)by adding at the end the following:
						
							(c)Authority of the SecretaryThe Secretary of Commerce may, in his or
				her discretion, deem the appointment of an administrative patent judge who,
				before the date of the enactment of this subsection, held office pursuant to an
				appointment by the Director to take effect on the date on which the Director
				initially appointed the administrative patent judge.
							(d)Defense to challenge of
				appointmentIt shall be a
				defense to a challenge to the appointment of an administrative patent judge on
				the basis of the judge’s having been originally appointed by the Director that
				the administrative patent judge so appointed was acting as a de facto
				officer.
							.
					(b)Administrative trademark
			 judgesSection 17 of the Act
			 entitled An Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (commonly referred to as the Trademark Act of 1946; 15
			 U.S.C. 1067), is amended—
				(1)in subsection (b)—
					(A)by inserting Deputy Director of the
			 United States Patent and Trademark Office, after
			 Director,; and
					(B)by striking appointed by the
			 Director and inserting appointed by the Secretary of Commerce,
			 in consultation with the Director; and
					(2)by adding at the end the following:
					
						(c)Authority of the SecretaryThe Secretary of Commerce may, in his or
				her discretion, deem the appointment of an administrative trademark judge who,
				before the date of the enactment of this subsection, held office pursuant to an
				appointment by the Director to take effect on the date on which the Director
				initially appointed the administrative trademark judge.
						(d)Defense to challenge of
				appointmentIt shall be a
				defense to a challenge to the appointment of an administrative trademark judge
				on the basis of the judge’s having been originally appointed by the Director
				that the administrative trademark judge so appointed was acting as a de facto
				officer.
						.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
